Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.114 Page 1 of 18




                            Exhibit 3
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.115 Page 2 of 18
                                                                                                                                                                                                                                     12/02/2018




                                                           3G LICENSING PATENT BROCHURE
The information below is published by 3G Licensing, which is non-exhaustive, not limiting, nor restrictive.

The version of the technical specifications disclosed are to be considered as an example, for instance previous or following versions of such specifications may be as well relevant. Furthermore the claims of the mentioned patents may
also be essential to other technologies. Please note that specifications and Section other than those disclosed below may also be related to the listed patent families.

Please also note that the license offered may include patent applications and/or patents that are not (yet) listed in this brochure, as they still may be in prosecution or under evaluation for essentiality. This brochure, may also include
patents that may have lapsed/expired or may lapse/expire during the terms of any license offer, which only require royalties for past use during the corresponding terms of such patents. The existence of patent applications being granted
and/or patents being lapsed/expired during the term of a license agreement has been accounted in the rates offered under any of the relevant license offers

  Family       Patent Owner        Exemplary Patent            Family Members               Claim(s)                              Illustrative sections of the standard                                  ETSI Declaration         Filing date


KPN001       KPN                 US 5528629                                             5              3GPP TS 26.090                                                                                  ISLD-200107-003         27/08/1991
                                                          JP 2640595                                                                                                                                                           10/09/1991
                                                          CA 2050979                                                                                                                                                           09/09/1991
                                                          AT (EP) 0475520                                                                                                                                                      06/09/1991
                                                          BE (EP) 0475520                                                                                                                                                      06/09/1991
                                                          CH (EP) 0475520                                                                                                                                                      06/09/1991
                                                          DE (EP) 0475520                                                                                                                                                      06/09/1991
                                                          DK (EP) 0475520                                                                                                                                                      06/09/1991
                                                          ES (EP) 0475520                                                                                                                                                      06/09/1991
                                                          FI (EP) 0475520                                                                                                                                                      06/09/1991
                                                          FR (EP) 0475520                                                                                                                                                      06/09/1991
                                                          GB (EP) 0475520                                                                                                                                                      06/09/1991
                                                          NL (EP) 0475520                                                                                                                                                      06/09/1991
                                                          NO (EP) 0475520                                                                                                                                                      06/09/1991
                                                          PT (EP) 0475520                                                                                                                                                      06/09/1991
                                                          SE (EP) 0475520                                                                                                                                                      06/09/1991
KPN002       KPN                 US 5930250                                             1, 10          3GPP TS 23.140                                                                                  ISLD-201504-002         04/09/1996
                                                          AU 709087                                                                                                                                                            06/09/1996
                                                          DE (EP) 1814352                                                                                                                                                      09/09/1996
                                                          FR (EP) 1814352                                                                                                                                                      09/09/1996
                                                          GB (EP) 1814352                                                                                                                                                      09/09/1996
                                                          NL (EP) 1814352                                                                                                                                                      09/09/1996
KPN003       KPN                 US 5960365                                             14, 24         3GPP TS 43.318                                                                                  ISLD-201203-015         31/08/1994
                                                                                                       3GPP TS 23.261
                                                          CH (EP) 0716796                                                                                                                                                      31/08/1994
                                                          DE (EP) 0716796                                                                                                                                                      31/08/1994
                                                          FR (EP) 0716796                                                                                                                                                      31/08/1994
                                                          GB (EP) 0716796                                                                                                                                                      31/08/1994
                                                          NL (EP) 0716796                                                                                                                                                      31/08/1994
                                                          SE (EP) 0716796                                                                                                                                                      31/08/1994
KPN004       KPN                 US 6212662                                             1              3GPP TS 25.212                                                                                  ISLD-201202-010         26/06/1996
                                                          US 5978959                                                                                                                                                           26/06/1996
                                                          DE (EP) 0751643                                                                                                                                                      26/06/1996
                                                          FR (EP) 0751643                                                                                                                                                      26/06/1996
                                                          GB (EP) 0751643                                                                                                                                                      26/06/1996
                                                          NL (EP) 0751643                                                                                                                                                      26/06/1996




Subject to US FRE 408 (or equivalent local regulation)                                                 COMPLAINT - EX. 3                                                                                                                         1

                                                                                                          PAGE 64
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.116 Page 3 of 18
                                                                                                                                                                                        12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                             Illustrative sections of the standard     ETSI Declaration     Filing date

KPN005       KPN                EP 0785692                                    1              3GPP TS 25.211 V10.0.0                                            ISLD-201507-026      29/10/1996
                                                                                             3GPP TS 23.261 V10.2.0
                                                                                             3GPP TS 23.060 V10.14.0
                                                                                             3GPP TS 24.312 V10.7.0
                                                         ES (EP) 0785692                                                                                                            29/10/1996
                                                         FR (EP) 0785692                                                                                                            29/10/1996
                                                         UK (EP) 0785692                                                                                                            29/10/1996
                                                         NL (EP) 0785692                                                                                                            29/10/1996
                                                         SE (EP) 0785692                                                                                                            29/10/1996
KPN006       KPN                CN101960886                                   1              3GPP TS 23.060                                                    ISLD-201304-008      19/02/2009
                                                                                             3GPP TS 24.008                                                    ISLD-201304-010
                                                         US 9014667                                                                                                                 19/02/2009
                                                         US 9247426                                                                                                                 19/02/2009
                                                         US 9253637                                                                                                                 19/02/2009
                                                         KR XX-XXXXXXX                                                                                                              19/02/2009
                                                         JP 5308459                                                                                                                 19/02/2009
                                                         JP 5684323                                                                                                                 19/02/2009
                                                         JP 5841566                                                                                                                 19/02/2009
                                                         AT (EP) 2250835                                                                                                            19/02/2009
                                                         BE (EP) 2250835                                                                                                            19/02/2009
                                                         CH (EP) 2250835                                                                                                            19/02/2009
                                                         DE (EP) 2250835                                                                                                            19/02/2009
                                                         DK (EP) 2250835                                                                                                            19/02/2009
                                                         ES (EP) 2250835                                                                                                            19/02/2009
                                                         FI (EP) 2250835                                                                                                            19/02/2009
                                                         FR (EP) 2250835                                                                                                            19/02/2009
                                                         GB (EP) 2250835                                                                                                            19/02/2009
                                                         IE (EP) 2250835                                                                                                            19/02/2009
                                                         IS (EP) 2250835                                                                                                            19/02/2009
                                                         IT (EP) 2250835                                                                                                            19/02/2009
                                                         NL (EP) 2250835                                                                                                            19/02/2009
                                                         PL (EP) 2250835                                                                                                            19/02/2009
                                                         SE (EP) 2250835                                                                                                            19/02/2009
                                                         DE (EP) 2337403                                                                                                            19/02/2009
                                                         FI (EP) 2337403                                                                                                            19/02/2009
                                                         FR (EP) 2337403                                                                                                            19/02/2009
                                                         GB (EP) 2337403                                                                                                            19/02/2009
                                                         NL (EP) 2337403                                                                                                            19/02/2009
                                                         SE (EP) 2337403                                                                                                            19/02/2009
KPN007       KPN                JP 4987126                                    11             3GPP TS 26.237                                                    ISLD-201401-007      22/12/2008
                                                         US 8549151                                                                                                                 22/12/2008
                                                         CN 101953136                                                                                                               22/12/2008
                                                         IN 273904                                                                                                                  22/12/2008
KPN008       KPN                CN 102960015                                  11, 13         3GPP TS 37.320 V10.4.0                                            TBD                  16/12/2010
                                                         JP 5536230                                                                                                                 16/12/2010
                                                         US 8626175                                                                                                                 16/12/2010
                                                         DE (EP) 2517495                                                                                                            16/12/2010
                                                         ES (EP) 2517495                                                                                                            16/12/2010
                                                         FI (EP) 2517495                                                                                                            16/12/2010
                                                         FR (EP) 2517495                                                                                                            16/12/2010



Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                      2

                                                                                                PAGE 65
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.117 Page 4 of 18
                                                                                                                                                                                                                        12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members     Claim(s)                                 Illustrative sections of the standard                                   ETSI Declaration     Filing date
                                                         GB (EP) 2517495                                                                                                                                            16/12/2010
                                                         NL (EP) 2517495                                                                                                                                            16/12/2010
                                                         PL (EP) 2517495                                                                                                                                            16/12/2010
                                                         SE (EP) 2517495                                                                                                                                            16/12/2010
KPN009       KPN                CN 102356623                                   17          3GPP TS 23.371 V12.4.0                                                                              TBD                  19/01/2010
                                                         JP 5436577                                                                                                                                                 19/01/2010
                                                         KR XX-XXXXXXX                                                                                                                                              19/01/2010
KPN010       KPN                JP 5600176                                     14          3GPP TS 25.304 V10.7.0                                                                              ISLD-201606-002      05/10/2010
                                                                                           3GPP TS 25.484 V10.2.0                                                                              ISLD-201606-003
                                                                                           3GPP TS 25.331 V10.6.0
                                                         US 8660560                                                                                                                                                 05/10/2010
                                                         DE (EP) 2486750                                                                                                                                            05/10/2010
                                                         ES (EP) 2486750                                                                                                                                            05/10/2010
                                                         FI (EP) 2486750                                                                                                                                            05/10/2010
                                                         FR (EP) 2486750                                                                                                                                            05/10/2010
                                                         GB (EP) 2486750                                                                                                                                            05/10/2010
                                                         NL (EP) 2486750                                                                                                                                            05/10/2010
                                                         PL (EP) 2486750                                                                                                                                            05/10/2010
                                                         SE (EP) 2486750                                                                                                                                            05/10/2010

MEL001       MELCO              EP 1187358                                     1, 3        3GPP TS 25.212 V.5.3.0 (Sections 3.1, 4.4; Figures 11)                                              ISLD-200304-006      22/03/2004
                                                                                           3GPP TS 25.214 V.5.4.0 (Sections 5.1, 5.1.2.1, 5.1.2.2, 5.1.2.2.1, 5.1.2.2.2, 5.1.2.2.1, 5.1.2.3)

                                                         CA 2459322                                                                                                                                                 22/03/2004
                                                         CA 2459325                                                                                                                                                 22/03/2004
                                                         CN ZL99806583.8                                                                                                                                            05/03/1999
                                                         CN ZL200310119660.3                                                                                                                                        27/11/2003
                                                         CN ZL200310119655.2                                                                                                                                        27/11/2003
                                                         CN ZL200610093441.6                                                                                                                                        29/06/2006
                                                         CN ZL200610101672.7                                                                                                                                        29/06/2006
                                                         CN ZL200710004467.3                                                                                                                                        15/01/2007
                                                         CN ZL200710004466.9                                                                                                                                        15/01/2007
                                                         CN ZL200810005850.5                                                                                                                                        31/01/2008
                                                         CN ZL200810005842.0                                                                                                                                        31/01/2008
                                                         DE (EP) 1184992                                                                                                                                            27/11/2001
                                                         ES (EP) 1184992                                                                                                                                            27/11/2001
                                                         FR (EP) 1184992                                                                                                                                            27/11/2001
                                                         GB (EP) 1184992                                                                                                                                            27/11/2001
                                                         IT (EP) 1184992                                                                                                                                            27/11/2001
                                                         DE (EP) 1187358                                                                                                                                            27/11/2001
                                                         ES (EP) 1187358                                                                                                                                            27/11/2001
                                                         FI (EP) 1187358                                                                                                                                            27/11/2001
                                                         FR (EP) 1187358                                                                                                                                            27/11/2001
                                                         GB (EP) 1187358                                                                                                                                            27/11/2001
                                                         IT (EP) 1187358                                                                                                                                            27/11/2001
                                                         PT (EP) 1187358                                                                                                                                            27/11/2001
                                                         SE (EP) 1187358                                                                                                                                            27/11/2001
                                                         DE (EP) 1460774                                                                                                                                            04/06/2004
                                                         ES (EP) 1460774                                                                                                                                            04/06/2004
                                                         FR (EP) 1460774                                                                                                                                            04/06/2004



Subject to US FRE 408 (or equivalent local regulation)                                     COMPLAINT - EX. 3                                                                                                                        3

                                                                                              PAGE 66
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.118 Page 5 of 18
                                                                                                                                                                     12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members   Claim(s)                Illustrative sections of the standard   ETSI Declaration     Filing date
                                                         GB (EP) 1460774                                                                                         04/06/2004
                                                         IT (EP) 1460774                                                                                         04/06/2004
                                                         DE (EP) 1612960                                                                                         15/07/2005
                                                         ES (EP) 1612960                                                                                         15/07/2005
                                                         FR (EP) 1612960                                                                                         15/07/2005
                                                         GB (EP) 1612960                                                                                         15/07/2005
                                                         IT (EP) 1612960                                                                                         15/07/2005
                                                         DE (EP) 1689089                                                                                         26/04/2006
                                                         FR (EP) 1689089                                                                                         26/04/2006
                                                         GB (EP) 1689089                                                                                         26/04/2006
                                                         DE (EP) 1699141                                                                                         26/04/2006
                                                         FR (EP) 1699141                                                                                         26/04/2006
                                                         GB (EP) 1699141                                                                                         26/04/2006
                                                         DE (EP) 1830476                                                                                         18/06/2007
                                                         FR (EP) 1830476                                                                                         18/06/2007
                                                         GB (EP) 1830476                                                                                         18/06/2007
                                                         DE (EP) 1830475                                                                                         18/06/2007
                                                         FR (EP) 1830475                                                                                         18/06/2007
                                                         GB (EP) 1830475                                                                                         18/06/2007
                                                         DE (EP) 1830478                                                                                         18/06/2007
                                                         FR (EP) 1830478                                                                                         18/06/2007
                                                         GB (EP) 1830478                                                                                         18/06/2007
                                                         DE (EP) 1830477                                                                                         18/06/2007
                                                         FR (EP) 1830477                                                                                         18/06/2007
                                                         GB (EP) 1830477                                                                                         18/06/2007
                                                         DE (EP) 1921766                                                                                         31/01/2008
                                                         FR (EP) 1921766                                                                                         31/01/2008
                                                         GB (EP) 1921766                                                                                         31/01/2008
                                                         DE (EP) 1921767                                                                                         31/01/2008
                                                         FR (EP) 1921767                                                                                         31/01/2008
                                                         GB (EP) 1921767                                                                                         31/01/2008
                                                         DE (EP) 1921768                                                                                         31/01/2008
                                                         FR (EP) 1921768                                                                                         31/01/2008
                                                         GB (EP) 1921768                                                                                         31/01/2008
                                                         DE (EP) 1921769                                                                                         31/01/2008
                                                         FR (EP) 1921769                                                                                         31/01/2008
                                                         GB (EP) 1921769                                                                                         31/01/2008
                                                         DE (EP) 1921759                                                                                         31/01/2008
                                                         FR (EP) 1921759                                                                                         31/01/2008
                                                         GB (EP) 1921759                                                                                         31/01/2008
                                                         DE (EP) 1912342                                                                                         31/01/2008
                                                         FR (EP) 1912342                                                                                         31/01/2008
                                                         GB (EP) 1912342                                                                                         31/01/2008
                                                         DE (EP) 1921761                                                                                         31/01/2008
                                                         FR (EP) 1921761                                                                                         31/01/2008
                                                         GB (EP) 1921761                                                                                         31/01/2008
                                                         DE (EP) 1921760                                                                                         31/01/2008
                                                         FR (EP) 1921760                                                                                         31/01/2008
                                                         GB (EP) 1921760                                                                                         31/01/2008
                                                         DE (EP) 1921763                                                                                         31/01/2008



Subject to US FRE 408 (or equivalent local regulation)                                   COMPLAINT - EX. 3                                                                       4

                                                                                            PAGE 67
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.119 Page 6 of 18
                                                                                                                                                                     12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members   Claim(s)                Illustrative sections of the standard   ETSI Declaration     Filing date
                                                         FR (EP) 1921763                                                                                         31/01/2008
                                                         GB (EP) 1921763                                                                                         31/01/2008
                                                         DE (EP) 1921762                                                                                         31/01/2008
                                                         FR (EP) 1921762                                                                                         31/01/2008
                                                         GB (EP) 1921762                                                                                         31/01/2008
                                                         DE (EP) 1921765                                                                                         31/01/2008
                                                         FR (EP) 1921765                                                                                         31/01/2008
                                                         GB (EP) 1921765                                                                                         31/01/2008
                                                         DE (EP) 1921764                                                                                         31/01/2008
                                                         FR (EP) 1921764                                                                                         31/01/2008
                                                         GB (EP) 1921764                                                                                         31/01/2008
                                                         HK 1099970                                                                                              25/05/2007
                                                         IN 241555                                                                                               10/06/2004
                                                         IN 219693                                                                                               10/06/2004
                                                         JP 03320710                                                                                             03/10/2001
                                                         JP 03320711                                                                                             03/10/2001
                                                         JP 03293819                                                                                             03/10/2001
                                                         JP 03847654                                                                                             10/04/2002
                                                         JP 04307960                                                                                             20/11/2003
                                                         JP 04437793                                                                                             24/02/2006
                                                         JP 04437813                                                                                             22/12/2006
                                                         JP 04437814                                                                                             22/12/2006
                                                         JP 04437830                                                                                             16/11/2007
                                                         JP 04437831                                                                                             16/11/2007
                                                         JP 04338752                                                                                             16/11/2007
                                                         JP 04338753                                                                                             16/11/2007
                                                         JP 04338754                                                                                             16/11/2007
                                                         JP 04338755                                                                                             16/11/2007
                                                         JP 04271714                                                                                             16/11/2007
                                                         JP 04271715                                                                                             16/11/2007
                                                         JP 04271716                                                                                             16/11/2007
                                                         JP 04271717                                                                                             16/11/2007
                                                         JP 04266034                                                                                             16/11/2007
                                                         JP 04266033                                                                                             09/11/2007
                                                         JP 04331232                                                                                             07/11/2007
                                                         JP 04331246                                                                                             01/04/2008
                                                         JP 04266037                                                                                             01/04/2008
                                                         JP 04266038                                                                                             01/04/2008
                                                         KR XX-XXXXXXX                                                                                           05/03/1999
                                                         KR XX-XXXXXXX                                                                                           25/08/2003
                                                         KR XX-XXXXXXX                                                                                           25/08/2003
                                                         KR XX-XXXXXXX                                                                                           26/03/2004
                                                         US 6671267                                                                                              05/03/1999
                                                         US 6885648                                                                                              21/12/2001
                                                         US 6680927                                                                                              21/12/2001
                                                         US 08160042                                                                                             05/05/2006
                                                         US 07756098                                                                                             09/02/2007
                                                         US 07525945                                                                                             09/02/2007
                                                         US 07990940                                                                                             31/10/2007
                                                         US 08009654                                                                                             31/10/2007



Subject to US FRE 408 (or equivalent local regulation)                                   COMPLAINT - EX. 3                                                                       5

                                                                                            PAGE 68
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.120 Page 7 of 18
                                                                                                                                                                                                                     12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members    Claim(s)                                Illustrative sections of the standard                                  ETSI Declaration     Filing date
                                                         US 07995550                                                                                                                                             31/10/2007
                                                         US 08014375                                                                                                                                             31/10/2007
                                                         US 07995551                                                                                                                                             31/10/2007
MEL002       MELCO              EP 0996301                                    1, 3        3GPP TS25.133 V6.0.0 (Table 8.7)                                                                  ISLD-200304-006      04/03/1999
                                                                                          3GPP TS25.201 V3.4.0 (Section 4.1.1)
                                                                                          3GPP TS25.211 V5.4.0 (Sections 5.3.2; Figure 9)
                                                                                          3GPP TS25.212 V5.3.0 (Sections 1, 4.2, 4.2.12.2, 4.2.5.1, 4.2.5.2, 4.4; Figures 2, 11; Table 4)
                                                                                          3GPP TS25.215 V5.6.0 (Sections 6.1.1.1, 6.1.1.2; Figures 1)
                                                                                          3GPP TS45.001 V4.4.0 (Sections 5.1, 5.2; Figure 3)

                                                         CA 2329204                                                                                                                                              04/03/1999
                                                         CA 2478976                                                                                                                                              22/09/2004
                                                         CN ZL99807861.1                                                                                                                                         04/03/1999
                                                         DE (EP) 0996301                                                                                                                                         04/03/1999
                                                         ES (EP) 0996301                                                                                                                                         04/03/1999
                                                         FR (EP) 0996301                                                                                                                                         04/03/1999
                                                         GB (EP) 0996301                                                                                                                                         04/03/1999
                                                         IT (EP) 0996301                                                                                                                                         04/03/1999
                                                         DE (EP) 1480484                                                                                                                                         31/08/2004
                                                         FR (EP) 1480484                                                                                                                                         31/08/2004
                                                         GB (EP) 1480484                                                                                                                                         31/08/2004
                                                         DE (EP) 1610578                                                                                                                                         23/09/2005
                                                         FR (EP) 1610578                                                                                                                                         23/09/2005
                                                         GB (EP) 1610578                                                                                                                                         23/09/2005
                                                         DE (EP) 1610579                                                                                                                                         23/09/2005
                                                         FR (EP) 1610579                                                                                                                                         23/09/2005
                                                         GB (EP) 1610579                                                                                                                                         23/09/2005
                                                         DE (EP) 1610580                                                                                                                                         23/09/2005
                                                         FR (EP) 1610580                                                                                                                                         23/09/2005
                                                         GB (EP) 1610580                                                                                                                                         23/09/2005
                                                         DE (EP) 1610581                                                                                                                                         23/09/2005
                                                         FR (EP) 1610581                                                                                                                                         23/09/2005
                                                         GB (EP) 1610581                                                                                                                                         23/09/2005
                                                         DE (EP) 1740009                                                                                                                                         22/09/2006
                                                         FR (EP) 1740009                                                                                                                                         22/09/2006
                                                         GB (EP) 1740009                                                                                                                                         22/09/2006
                                                         DE (EP) 1814339                                                                                                                                         09/05/2007
                                                         FR (EP) 1814339                                                                                                                                         09/05/2007
                                                         GB (EP) 1814339                                                                                                                                         09/05/2007
                                                         DE (EP) 1814338                                                                                                                                         09/05/2007
                                                         FR (EP) 1814338                                                                                                                                         09/05/2007
                                                         GB (EP) 1814338                                                                                                                                         09/05/2007
                                                         DE (EP) 1962523                                                                                                                                         26/03/2008
                                                         FR (EP) 1962523                                                                                                                                         26/03/2008
                                                         GB (EP) 1962523                                                                                                                                         26/03/2008
                                                         DE (EP) 1962524                                                                                                                                         26/03/2008
                                                         FR (EP) 1962524                                                                                                                                         26/03/2008
                                                         GB (EP) 1962524                                                                                                                                         26/03/2008
                                                         DE (EP) 1962529                                                                                                                                         26/03/2008
                                                         FR (EP) 1962529                                                                                                                                         26/03/2008



Subject to US FRE 408 (or equivalent local regulation)                                    COMPLAINT - EX. 3                                                                                                                      6

                                                                                             PAGE 69
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.121 Page 8 of 18
                                                                                                                                                                                                           12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members        Claim(s)                                Illustrative sections of the standard                    ETSI Declaration     Filing date
                                                         GB (EP) 1962529                                                                                                                               26/03/2008
                                                         DE (EP) 1962530                                                                                                                               26/03/2008
                                                         FR (EP) 1962530                                                                                                                               26/03/2008
                                                         GB (EP) 1962530                                                                                                                               26/03/2008
                                                         IN 226109                                                                                                                                     04/03/1999
                                                         IN 228547                                                                                                                                     11/07/2005
                                                         JP 03490097                                                                                                                                   04/03/1999
                                                         JP 04236941                                                                                                                                   10/01/2003
                                                         JP 03828120                                                                                                                                   20/04/2004
                                                         JP 04287440                                                                                                                                   09/03/2006
                                                         JP 04287486                                                                                                                                   07/11/2007
                                                         JP 04290213                                                                                                                                   25/01/2008
                                                         JP 04290214                                                                                                                                   25/01/2008
                                                         JP 04290755                                                                                                                                   25/01/2008
                                                         JP 04290756                                                                                                                                   25/01/2008
                                                         JP 04294072                                                                                                                                   25/01/2008
                                                         JP 04294073                                                                                                                                   25/01/2008
                                                         JP 04249244                                                                                                                                   25/01/2008
                                                         KR XX-XXXXXXX                                                                                                                                 04/03/1999
                                                         US 6469995                                                                                                                                    04/03/1999
                                                         US 6898196                                                                                                                                    01/08/2002
                                                         US 7218646                                                                                                                                    03/02/2005
                                                         US 7379476                                                                                                                                    10/03/2006
                                                         US 7206302                                                                                                                                    10/03/2006
                                                         US 07593370                                                                                                                                   10/04/2006
                                                         US 07899430                                                                                                                                   19/04/2007
                                                         US 07912015                                                                                                                                   31/10/2007
                                                         US 07876730                                                                                                                                   31/10/2007
                                                         US 07995541                                                                                                                                   31/10/2007
MEL003       MELCO              EP 1047219                                     8              3GPP TS 25.212 V3.11.0 (Sections 4.2, 4.2.7; Figures 1)                             ISLD-200302-004      20/04/2000
                                                                                              3GPP TS 25.331 V3.21.0 (Sections 8.2.1, 8.2.2; Figures 8.2.2-3; Tables 10.3.5.11)
                                                         CN ZL00118065.7                                                                                                                               20/04/2000
                                                         CN ZL01133943.8                                                                                                                               13/08/2001
                                                         CN ZL200410003581.0                                                                                                                           30/01/2004
                                                         CN ZL200610099718.6                                                                                                                           26/06/2006
                                                         CN ZL200610099716.7                                                                                                                           26/06/2006
                                                         DE (EP) 1047219                                                                                                                               20/04/2000
                                                         FR (EP) 1047219                                                                                                                               20/04/2000
                                                         GB (EP) 1047219                                                                                                                               20/04/2000
                                                         DE (EP) 1156616                                                                                                                               06/08/2001
                                                         FR (EP) 1156616                                                                                                                               06/08/2001
                                                         GB (EP) 1156616                                                                                                                               06/08/2001
                                                         DE (EP) 1385290                                                                                                                               06/08/2001
                                                         FR (EP) 1385290                                                                                                                               17/07/2000
                                                         GB (EP) 1385290                                                                                                                               17/07/2000
                                                         DE (EP) 1494384                                                                                                                               23/09/2004
                                                         FR (EP) 1494384                                                                                                                               23/09/2004
                                                         GB (EP) 1494384                                                                                                                               23/09/2004
                                                         DE (EP) 1708402                                                                                                                               23/09/2004
                                                         FR (EP) 1708402                                                                                                                               24/07/2006



Subject to US FRE 408 (or equivalent local regulation)                                        COMPLAINT - EX. 3                                                                                                        7

                                                                                                 PAGE 70
                                   Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.122 Page 9 of 18
                                                                                                                                                                                              12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members        Claim(s)                                Illustrative sections of the standard       ETSI Declaration     Filing date
                                                         GB (EP) 1708402                                                                                                                  24/07/2006
                                                         DE (EP) 1710943                                                                                                                  24/07/2006
                                                         FR (EP) 1710943                                                                                                                  24/07/2006
                                                         GB (EP) 1710943                                                                                                                  24/07/2006
                                                         DE (EP) 1956740                                                                                                                  20/05/2008
                                                         FR (EP) 1956740                                                                                                                  20/05/2008
                                                         GB (EP) 1956740                                                                                                                  20/05/2008
                                                         EP 2066060                                                                                                                       26/02/2009
                                                         EP 2858288                                                                                                                       17/11/2014
                                                         HK 1096504                                                                                                                       02/04/2007
                                                         HK 1096509                                                                                                                       10/04/2007
                                                         HK1103485                                                                                                                        18/07/2007
                                                         HK 1103486                                                                                                                       18/07/2007
                                                         JP 03499500                                                                                                                      21/04/2000
                                                         JP 03617480                                                                                                                      10/08/2001
                                                         JP 03524087                                                                                                                      24/09/2003
                                                         JP 03768506                                                                                                                      19/01/2004
                                                         JP 03768522                                                                                                                      14/09/2005
                                                         JP 04413177                                                                                                                      14/09/2005
                                                         JP 03774470                                                                                                                      22/12/2005
                                                         JP 03782821                                                                                                                      22/12/2005
                                                         JP 04592811                                                                                                                      19/10/2009
                                                         JP 05484527                                                                                                                      30/07/2012
                                                         JP 5732151                                                                                                                       07/02/2014
                                                         JP 5841682                                                                                                                       09/03/2015
                                                         US 6501748                                                                                                                       20/04/2000
                                                         US 6545983                                                                                                                       16/08/2001
                                                         US 7027422                                                                                                                       07/02/2003
                                                         US 7133388                                                                                                                       06/02/2004
                                                         US 8787322                                                                                                                       30/10/2007
                                                         US 8787179                                                                                                                       30/10/2007
                                                         US 7995540                                                                                                                       30/10/2007
                                                         US 9401777                                                                                                                       30/10/2007
                                                         US 8094626                                                                                                                       30/10/2007
MEL004       MELCO              EP 1471657                                     1              3GPP TS25.211 V5.0.0 (Section 5.2.1)                                    TBD                 16/07/2004
                                                                                              3GPP TS25.213 V5.0.0 (Sections 4.1, 4.2.1, 4.4.1, 4.4.2; Figures 1,7)
                                                                                              3GPP TS25.308 V5.2.0 (Sections 3.2, 4, 5.2.3; Figure 5.2.3-1)
                                                         BR PI0208395-7                                                                                                                   21/08/2002
                                                         BR 122016005828-0                                                                                                                17/03/2016
                                                         CN ZL02816662.0                                                                                                                  21/08/2002
                                                         CN ZL200410097891.3                                                                                                              06/12/2004
                                                         CN ZL200410097893.2                                                                                                              06/12/2004
                                                         CN ZL200410097896.6                                                                                                              06/12/2004
                                                         CN ZL200410097897.0                                                                                                              06/12/2004
                                                         CN ZL200910145984.1                                                                                                              11/06/2009
                                                         CN ZL200910145985.6                                                                                                              11/06/2009
                                                         CN ZL200910145986.0                                                                                                              11/06/2009
                                                         DE (EP) 1471676                                                                                                                  21/08/2002
                                                         FR (EP) 1471676                                                                                                                  21/08/2002
                                                         GB (EP) 1471676                                                                                                                  21/08/2002



Subject to US FRE 408 (or equivalent local regulation)                                        COMPLAINT - EX. 3                                                                                           8

                                                                                                 PAGE 71
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.123 Page 10 of 18
                                                                                                                                                                                                                         12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                 Illustrative sections of the standard                                  ETSI Declaration     Filing date
                                                         DE (EP) 1404031                                                                                                                                             24/11/2003
                                                         FR (EP) 1404031                                                                                                                                             24/11/2003
                                                         GB (EP) 1404031                                                                                                                                             24/11/2003
                                                         DE (EP) 1471658                                                                                                                                             16/07/2004
                                                         FR (EP) 1471658                                                                                                                                             16/07/2004
                                                         GB (EP) 1471658                                                                                                                                             16/07/2004
                                                         DE (EP) 1471656                                                                                                                                             16/07/2004
                                                         FR (EP) 1471656                                                                                                                                             16/07/2004
                                                         GB (EP) 1471656                                                                                                                                             16/07/2004
                                                         DE (EP) 1471657                                                                                                                                             16/07/2004
                                                         FR (EP) 1471657                                                                                                                                             16/07/2004
                                                         GB (EP) 1471657                                                                                                                                             16/07/2004
                                                         HK 1070203                                                                                                                                                  30/03/2005
                                                         HK 1076209                                                                                                                                                  15/09/2005
                                                         HK 1076210                                                                                                                                                  15/09/2005
                                                         HK 1075985                                                                                                                                                  14/09/2005
                                                         HK 1076211                                                                                                                                                  16/09/2005
                                                         KR XX-XXXXXXX                                                                                                                                               21/08/2002
                                                         KR XX-XXXXXXX                                                                                                                                               06/12/2004
                                                         KR XX-XXXXXXX                                                                                                                                               06/12/2004
                                                         KR XX-XXXXXXX                                                                                                                                               06/12/2004
                                                         KR XX-XXXXXXX                                                                                                                                               06/12/2004
                                                         KR XX-XXXXXXX                                                                                                                                               25/11/2005
                                                         MX 246511                                                                                                                                                   21/08/2002
                                                         MX 265285                                                                                                                                                   26/03/2007
                                                         MX 278728                                                                                                                                                   24/02/2009
                                                         MX 296792                                                                                                                                                   02/09/2010
                                                         US 7289423                                                                                                                                                  21/08/2002
                                                         US 7145863                                                                                                                                                  13/01/2005
                                                         US 7307943                                                                                                                                                  13/01/2005
                                                         US 7102993                                                                                                                                                  13/01/2005
                                                         US 07953124                                                                                                                                                 31/10/2007
                                                         US 08064326                                                                                                                                                 31/10/2007
                                                         US 08897119                                                                                                                                                 19/10/2011
MEL005       MELCO              EP 1684455                                    4              3GPP TS25.309 V6.6.0 (Section 9.2.1)                                                                TBD                 11/11/2003
                                                                                             3GPP TS25.321 V6.14.0 (Sections 4.2.4.5, 11.8.2.1.1, 11.8.1.1.2, 11.8.1.3.1, 11.8.1.4)
                                                                                             3GPP TS25.309 V6.6.0 (Sections 1, 9.1)
                                                         DE (EP) 1684455                                                                                                                                             11/11/2003
                                                         FR (EP) 1684455                                                                                                                                             11/11/2003
                                                         GB (EP) 1684455                                                                                                                                             11/11/2003
                                                         JP 04275667                                                                                                                                                 11/11/2003
                                                         KR XX-XXXXXXX                                                                                                                                               11/05/2006
                                                         US 08233430                                                                                                                                                 11/11/2003
MEL006       MELCO              EP 1376539                                    1              3GPP TS202 050 V1.1.1 (Sections 4, 5.1.1, 5.1.3, 5.1.4, 5.1.5, 5.1.7, 5.1.9, 5.1.10; Figures 4.1,   TBD                 28/03/2001
                                                                                             5.1, 5.2)
                                                                                             3GPP TS26.243 V6.1.0 (Section 2)
                                                         CN ZL01810114.3                                                                                                                                             28/03/2001
                                                         DE (EP) 1376539                                                                                                                                             28/03/2001
                                                         FR (EP) 1376539                                                                                                                                             28/03/2001
                                                         GB (EP) 1376539                                                                                                                                             28/03/2001



Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                       9

                                                                                                PAGE 72
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.124 Page 11 of 18
                                                                                                                                                                                                                          12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members        Claim(s)                                 Illustrative sections of the standard                                  ETSI Declaration     Filing date
                                                         JP 03574123                                                                                                                                                  28/03/2001
                                                         JP 04098271                                                                                                                                                  02/04/2004
                                                         JP 04173525                                                                                                                                                  23/04/2007
                                                         US 7349841                                                                                                                                                   28/03/2001
                                                         US 08412520                                                                                                                                                  29/10/2007
                                                         US 07788093                                                                                                                                                  29/10/2007
                                                         US 07660714                                                                                                                                                  29/10/2007

ORA001       3G Licensing       EP 0782128                                     1              3GPP TS 26.190 (Sections 4.3, 4.4, 5.1, 6, 6.1, 6.2)                                               ISLD-201607-002      15/12/1995
                                                         DE (EP) 0782128                                                                                                                                              15/12/1995
                                                         FR 2742568                                                                                                                                                   15/12/1995
                                                         GB (EP) 0782128                                                                                                                                              12/12/1996
                                                         IT (EP) 0782128                                                                                                                                              12/12/1996
                                                         JP 3678519                                                                                                                                                   16/12/1996
                                                         KR 421226                                                                                                                                                    14/12/1996
                                                         US 5787390                                                                                                                                                   11/12/1996
ORA002       3G Licensing       US 7313518                                     10             3GPP TS 22.243 V8.0.0 (Sections 1, 3.1, 4, 5, 7; Figures 1)                                        ISLD-201409-019      19/11/2001
                                                         BR PI0116844-4                                                                                                                                               19/11/2001
                                                         CA 2436318                                                                                                                                                   19/11/2001
                                                         CN 1284139                                                                                                                                                   19/11/2001
                                                         DE (EP) 1356461                                                                                                                                              19/11/2001
                                                         ES (EP) 1356461                                                                                                                                              19/11/2001
                                                         FR (EP) 1356461                                                                                                                                              19/11/2001
                                                         GB (EP) 1356461                                                                                                                                              19/11/2001
                                                         HK 1057639                                                                                                                                                   19/11/2001
                                                         IT (EP) 1356461                                                                                                                                              19/11/2001
                                                         JP 4210521                                                                                                                                                   19/11/2001
                                                         KR 1005491330000                                                                                                                                             19/11/2001
                                                         MX 243041                                                                                                                                                    19/11/2001
                                                         NL (EP) 1356461                                                                                                                                              19/11/2001
                                                         TR (EP) 1356461                                                                                                                                              19/11/2001
ORA003       3G Licensing       US 7171215                                     1              3GPP TS 25.133 V3.22.0 (Sections 8.1.2.1, 8.1.2.2, 8.1.2.2.1, 8.1.2.2.5, 8.1.2.3.2, 8.1.2.3.4)     ISLD-201607-002      25/11/2002
                                                                                              3GPP TS 23.060 V3.17.0 (Sections 5.1, 5.3.1.3)

                                                         CN 02823438.3                                                                                                                                                25/11/2002
                                                         FR 2832895                                                                                                                                                   26/11/2001
                                                         JP 4032428                                                                                                                                                   25/11/2002
ORA008       3G Licensing       US 7860069                                     14             3GPP TS 23 401 V8.15.0 (Sections 1, 4.2.1, 4.7.1, 5.1.2.1; Figures 5.1.2.1-1, 5.3.1.1 , 5.3.2.1,   ISLD-201409-002      28/03/2005
                                                                                              5.3.2.1-1)
                                                                                              3GPP TS 23 228 V8.12.0 (Section 4.3.1)
                                                                                              3GPP TS 23.221 V8.9.0 (Section 5.6)
                                                         CN ZL200510062618.1                                                                                                                                          01/04/2005
                                                         JP 4824334                                                                                                                                                   01/04/2005
                                                         JP 5318911                                                                                                                                                   01/04/2005
ORA016       3G Licensing       US 8837306                                     6              3GPP TS 25.331 V8.25.0 (Sections 8.5.14, 8.5.24, 8.5.2)                                            ISLD-201607-002      24/07/2007
                                                                                              3GPP TS 23.122 V8.11.0 (Sections 4.3.1, 4.4, 4.4.3, 4.4.3.1.1, 4.4.3.2.1)
                                                         CN 201310467762.8
                                                         JP 5501762                                                                                                                                                   24/07/2007




Subject to US FRE 408 (or equivalent local regulation)                                        COMPLAINT - EX. 3                                                                                                                       10

                                                                                                 PAGE 73
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.125 Page 12 of 18
                                                                                                                                                                                                                           12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members        Claim(s)                                 Illustrative sections of the standard                                   ETSI Declaration     Filing date

ORA019       3G Licensing       EP 2080345                                     7              ETSI TS 182 025 V3.3.1 (sections 1,4, 4.1, 4.2, 6, 6.1, 6.1.2 , 6.1.3,6.1.5, 6.1.5.1)               ISLD-201607-002      06/07/2007
                                                                                              3GPP TS 23.228 V9.4.0 (sections 4, 4.3, 4.3.3, 4.3.3.2, 4.3.3.2b, 4.3.3.3, 4.3.3.4, 4.3.5.2, 4.6,
                                                                                              4.6.3, 5, 5.2, 5.2.1, 5.2.1a, 5.2.1a.0.)
                                                         BE (EP) 2080345                                                                                                                                               06/07/2007
                                                         DE (EP) 2080345                                                                                                                                               06/07/2007
                                                         ES (EP) 2080345                                                                                                                                               06/07/2007
                                                         FR (EP) 2080345                                                                                                                                               06/07/2007
                                                         GB (EP) 2080345                                                                                                                                               06/07/2007
                                                         IT (EP) 2080345                                                                                                                                               06/07/2007
                                                         JP 5079800                                                                                                                                                    06/07/2007
                                                         PL (EP) 2080345                                                                                                                                               06/07/2007
                                                         US 8493967                                                                                                                                                    06/07/2007
ORA027       3G Licensing       JP 5319670                                     1              3GPP TS 23.402 V8.8.0 (sections 1, 4, 4.1, 4.1.0, 4.2, 4.2.3, 6, 6.1, 6.2, 6.3, 7, 7.1,7.1.2,7.3,   ISLD-201607-002      26/06/2008
                                                                                              8.4.2)
                                                                                              3GPP TS 23.401 V8.9.0 (sections 1, 4, 4.3, 4.3.1, 4.3.1.2, 4.4, 4.4.3.3, 4.4.3.2, 4.4.3.1, 4.4.3)
                                                                                              IETF RFC 5555 (sections 2.5, 3.1, 3.1.1, 4.5)

                                                         US 9615345
                                                         CN 104038926
                                                         CN ZL200880022199.0                                                                                                                                           26/06/2008
ORA030       3G Licensing       US 8781469                                     23             3GPP TS 23.401 V8.15.0 (Sections 4.3.2.2, 4.7.5, 5.3.2.1; Figure 5.3.2.1-1, 5.4.1, 5.4.1-1)         ISLD-201607-002      09/10/2008
                                                                                              3GPP TS 23.203 V8.14.0 (Sections 3.1, 4.1, 5.2.2)
                                                                                              3GPP TS 29.212 V8.15.0 (Section 4.5.1)

                                                         US 9319976                                                                                                                                                    09/10/2008
                                                         AT (EP) 2597926                                                                                                                                               09/10/2008
                                                         BE (EP) 2597926                                                                                                                                               09/10/2008
                                                         CH (EP) 2597926                                                                                                                                               09/10/2008
                                                         DE (EP) 2597926                                                                                                                                               09/10/2008
                                                         ES (EP) 2597926                                                                                                                                               09/10/2008
                                                         FR (EP) 2597926                                                                                                                                               09/10/2008
                                                         GB (EP) 2597926                                                                                                                                               09/10/2008
                                                         IE (EP) 2597926                                                                                                                                               09/10/2008
                                                         IT (EP) 2597926                                                                                                                                               09/10/2008
                                                         NL (EP) 2597926                                                                                                                                               09/10/2008
                                                         PL (EP) 2597926                                                                                                                                               09/10/2008
                                                         PT (EP) 2597926                                                                                                                                               09/10/2008
                                                         RO (EP) 2597926                                                                                                                                               09/10/2008
                                                         SE (EP) 2597926                                                                                                                                               09/10/2008
                                                         TR (EP) 2597926                                                                                                                                               09/10/2008
ORA032       3G Licensing       US 8532076                                     1              3GPP TS 23.327 V8.4.0 (Sections 1, 2, 3.2, 4.1, 5.2, 5.2.2, 5.3.3, 5.4, 6.1, 6.3.2.1; Figures 5.2.2- ISLD-201408-002     17/03/2009
                                                                                              1, 6.1, 6.3.2.1-1)                                                                                   ISLD-201408-003
                                                                                              3GPP TS 23.060 V8.15.0 (Sections 5.4.1.1, 5.4.1.2, 9.2.1)                                            ISLD-201408-004
                                                                                              3GPP TS 23.234 V8.0.0 (Sections 5.10.1)
                                                                                              IETF RFC 3775 (Sections 10.3.2)
                                                                                              IETF RFC 5555 (Sections 4.4.2.1)
                                                         DE (EP) 2266351                                                                                                                                               17/03/2009
                                                         ES (EP) 2266351                                                                                                                                               17/03/2009
                                                         FR (EP) 2266351                                                                                                                                               17/03/2009
                                                         GB (EP) 2266351                                                                                                                                               17/03/2009



Subject to US FRE 408 (or equivalent local regulation)                                        COMPLAINT - EX. 3                                                                                                                        11

                                                                                                 PAGE 74
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.126 Page 13 of 18
                                                                                                                                                                                                                             12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                 Illustrative sections of the standard                                      ETSI Declaration     Filing date
                                                         IT (EP) 2266351                                                                                                                                                 17/03/2009
                                                         US 8964714                                                                                                                                                      17/03/2009
ORA039       3G Licensing       US 8570936                                    1              3GPP TS 23.060 V8.9.0 (Sections 1, 3.1, 4, 5.1, 5.2.1, 5.3.2, 5.3.2.1, 5.3.2.2, 5.4.1.1, 5.4.1.2,      ISLD-201211-004      22/03/2006
                                                                                             9.2.1A, 9.6; Figure 1)                                                                                 ISLD-201211-006
                                                                                             3GPP TS 23.401 V8.10.0 (Sections 3.2, 4.2.1, 4.2.2, 4.3.2.1, 4.3.2.2, 4.4.3.1, 4.4.3.2, 4.4.7.1,       ISLD-201211-007
                                                                                             4.4.7.2, 4.4.7.3, 4.7.1, 4.7.2.1, 4.7.2.2; Figures 4.2.1-1, 4.2.1-2, 4.2.2-1, 4.7.2.2-1)               ISLD-201211-008
                                                                                             3GPP TS 23.402 V8.6.0 (Sections 1, 4.2.1, 4.2.2, 4.2.3, 4.3.1.1, 4.3.1.2, 4.3.3.1, 4.3.3.2, 4.3.3.3,
                                                                                             4.3.5, 4.3.5.1, 4.3.5.2, 4.8.1, 4.8.2.1, 4.10.3, 8.5.1; Figures 4.2.1-1, 4.2.1-2, 4.2.2-1, 4.2.2-2,
                                                                                             4.2.3-1, 4.2.3-2, 4.10.3-1, 4.8.1.1-1, 8.5.1-1)
                                                                                             3GPP TS 23.203 V8.11.0 (Sections 1, 3.1, 6.1.0, 6.1.1.1, 6.1.1.2, 6.1.1.3, 6.1.1.4, 6.2.1.0, A.1.0,
                                                                                             A.1.1.2, A.1.1.3, A.4.0, A.4.1.1, A.4.1.2, A.5.0, A.5.1.0, A.5.1.1, D.1.1, D.2, H.1, H.2; Figures
                                                                                             A.1, A.4, D.1.1, D.2.1)


                                                         CN ZL200680017858                                                                                                                                               22/03/2006
                                                         CN ZL201210078576                                                                                                                                               22/03/2006
                                                         DE (EP) 1869840                                                                                                                                                 22/03/2006
                                                         ES (EP) 1869840                                                                                                                                                 22/03/2006
                                                         FR (EP) 1869840                                                                                                                                                 22/03/2006
                                                         GB (EP) 1869840                                                                                                                                                 22/03/2006
                                                         IT (EP) 1869840                                                                                                                                                 22/03/2006
                                                         JP 4933528                                                                                                                                                      22/03/2006
                                                         NL (EP) 1869840                                                                                                                                                 22/03/2006
                                                         PL (EP) 1869840                                                                                                                                                 22/03/2006
                                                         TR (EP) 1869840                                                                                                                                                 22/03/2006
ORA040       3G Licensing       US 8565159                                    2              3GPP TS 23.060 V8.15.0 (Sections 1, 4)                                                               ISLD-201211-009        15/01/2007
                                                                                             3GPP TS 23.327 V8.4.0 (Sections 1, 4, 4.1, 5.2.1; Figures 5.2..1-1, 5.3.1, 5.3.2, 6.1, 6.3.1, 6.3.1- ISLD-201211-010
                                                                                             1, 6.3.2.2, 6.3.2.2-1)                                                                               ISLD-201211-011
                                                                                             3GPP TS 23.234 V8.0.0 (Sections 1, 4, 5.7.1, 6.1.2; Figures 6.2a, 6.2.6)
                                                         CN ZL200780009678                                                                                                                                               15/01/2007
                                                         CN ZL201210256418                                                                                                                                               15/01/2007
                                                         DE (EP) 1974576                                                                                                                                                 15/01/2007
                                                         ES (EP) 1974576                                                                                                                                                 15/01/2007
                                                         FR (EP) 1974576                                                                                                                                                 15/01/2007
                                                         GB (EP) 1974576                                                                                                                                                 15/01/2007
                                                         HK 1219367
                                                         IT (EP) 1974576                                                                                                                                                 15/01/2007
                                                         US 8194608                                                                                                                                                      15/01/2007
ORA041       3G Licensing       US 8072923                                    1              3GPP TS 23.401 V8.15.0 (Sections 1, 3.1, 4.1, 4.2.1; Figures 4.2.1-2, 4.2.3, 4.4.3.1, 4.4.3.2,         ISLD-201211-012      23/03/2006
                                                                                             4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2, 4.7.2.2-1, 5.3.1.1, 5.3.2.1)
                                                         CN ZL200680016492                                                                                                                                               23/03/2006
                                                         CN ZL201110148681                                                                                                                                               23/03/2006
                                                         JP 5384934                                                                                                                                                      23/03/2006
                                                         JP 5491650                                                                                                                                                      23/03/2006
                                                         US 8971246                                                                                                                                                      23/03/2006
ORA042       3G Licensing       EP 1861982                                    17             3GPP TS 23.060 V8.9.0 (Sections 1, 4, 5.2.1, 5.4.1.3, 9.2.1, 9.2.2.1; Figures 64)                      ISLD-201211-013      23/03/2006
                                                                                             3GPP TS 24.008 V8.10.0 (Sections 6.1.3.1, 6.1.3.1.59.5.1, 10.5.6.4; Figures 10.5.137)                  ISLD-201211-014
                                                                                             3GPP TS 34.123-1 V10.0.0 (Sections 11.1.1.1.2, 11.1.3.2, 11.1.3.2.3, 11.1.3.2.4)                       ISLD-201211-015
                                                         BE (EP) 1861982                                                                                                                                                 23/03/2006
                                                         CH (EP) 1861982                                                                                                                                                 23/03/2006
                                                         DE (EP) 1861982                                                                                                                                                 23/03/2006



Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                           12

                                                                                                PAGE 75
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.127 Page 14 of 18
                                                                                                                                                                                                                          12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                 Illustrative sections of the standard                                   ETSI Declaration     Filing date

                                                         ES (EP) 1861982                                                                                                                                              23/03/2006
                                                         FR (EP) 1861982                                                                                                                                              23/03/2006
                                                         GB (EP) 1861982                                                                                                                                              23/03/2006
                                                         IT (EP) 1861982                                                                                                                                              23/03/2006
                                                         NL (EP) 1861982                                                                                                                                              23/03/2006
                                                         PL (EP) 1861982                                                                                                                                              23/03/2006
                                                         TR (EP) 1861982                                                                                                                                              23/03/2006
                                                         SE (EP) 1861982                                                                                                                                              23/03/2006
                                                         US 8064384                                                                                                                                                   23/03/2006
                                                         CN ZL200680017166                                                                                                                                            23/03/2006
                                                         JP 4970422                                                                                                                                                   23/03/2006
                                                         US 9001732                                                                                                                                                   23/03/2006
ORA043       ORANGE             EP 1869841                                    1              3GPP TS 23.060 V8.7.0 (Sections 9.2.1A, 9.2.1.1, 9.2.2.1, 9.2.2.1.1, 15.3.0, 15.3.1; Figures 63,    ISLD-201011-005      22/03/2006
                                                                                             64)                                                                                                 ISLD-201011-006
                                                                                             3GPP TS 23.207 V8.0.0 (Sections 4.2, 4.7, 5.1, 5.2, 5.2.1, 5.2.2, 6.1, 6.1.1, 6.1.2, 6.4; Figures   ISLD-201011-007
                                                                                             A.7; Annex A, A.2, A.2.5, Annex C; Figure A.7)                                                      ISLD-201011-008
                                                                                             3GPP TS 23.228 V8.12.0 (Sections 4.0, 4.2.4, 4.2.4a, 4.6.0, 4.6.1, 4.6.3, 5.4.0, 5.4.2a; Figures    ISLD-201011-009
                                                                                             4.0, 5.5b; Annex E, E.0, E.5)                                                                       ISLD-201011-010
                                                                                             3GPP TS 23.401 V8.8.0 (Sections 1, 4.2.1, 4.2.2, 4.4.4; Figures 4.2.1-1, 4.2.1-2, 4.2.2-1, 4.2.2-   ISLD-201308-017
                                                                                             2, 4.2.2-3)                                                                                         ISLD-201308-018
                                                                                             3GPP TS 24.008 V9.3.0 (Sections 9.5.4, 9.5.4.1, 10.5.6.12; Tables 9.5.4, 10.5.162)                  ISLD-201308-019
                                                                                             3GPP TS 24.229 V8.11.0 (Annex B, B.1, B.2.1, B.2.2.1, B.2.2.5.1, B.2.2.5.1A, B.2.2.5.1B)            ISLD-201308-020
                                                                                             3GPP TS 29.060 V9.3.0 (Section 7.7.36 )                                                             ISLD-201308-021


                                                         DE (EP) 1869841                                                                                                                                              22/03/2006
                                                         FR (EP) 1869841                                                                                                                                              22/03/2006
                                                         GB (EP) 1869841                                                                                                                                              22/03/2006
ORA046       3G Licensing       EP 1772030                                    1              3GPP TS 23.060 v8.17.0 (Sections 5.6.2.2, 9.2.1, 9.2.2.1, 9.3; Figures 6a, 63)                      ISLD-201308-022      11/07/2005
                                                                                             3GPP TS 24.008 v8.19.0 (Sections 9.5.1, 10.5.6.4,)                                                  ISLD-201308-023
                                                                                             3GPP TS 29.061 v8.12.0 (Sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4)                                    ISLD-201308-024
                                                         CN ZL200580025881                                                                                                                                            11/07/2005
                                                         DE (EP) 1772030                                                                                                                                              11/07/2005
                                                         ES (EP) 1772030                                                                                                                                              11/07/2005
                                                         FR (EP) 1772030                                                                                                                                              11/07/2005
                                                         GB (EP) 1772030                                                                                                                                              11/07/2005
                                                         IN 271359                                                                                                                                                    11/07/2005
                                                         IT (EP) 1772030                                                                                                                                              11/07/2005
                                                         US 8179888                                                                                                                                                   11/07/2005
                                                         US 9237058                                                                                                                                                   11/07/2005
ORA047       3G Licensing       US 7860073                                    1              3GPP TS 23.060 v8.17.0 (Sections 5.6.2.2, 9.2.1, 9.2.1.1, 9.2.2.1, 9.3; Figures 6a, 63)             ISLD-201308-025      10/06/2005
                                                                                             3GPP TS 24.008 v8.19.0 (Sections 9.5.1, 10.5.6.4)
                                                                                             3GPP TS 29.061 v8.12.0 (Sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4; Figures 11bb)
                                                                                             IETF RFC 4291 (Section 2.5.1)
                                                         CN ZL200580024907                                                                                                                       ISLD-201308-026      10/06/2005
                                                         DE (EP) 1771978                                                                                                                         ISLD-201308-027      10/06/2005
                                                         ES (EP) 1771978                                                                                                                         ISLD-201308-028      10/06/2005
                                                         FR (EP) 1771978                                                                                                                                              10/06/2005
                                                         GB (EP) 1771978                                                                                                                                              10/06/2005
                                                         IN 272738                                                                                                                                                    10/06/2005
                                                         IT (EP) 1771978                                                                                                                                              10/06/2005



Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                        13

                                                                                                PAGE 76
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.128 Page 15 of 18
                                                                                                                                                                                                                                 12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                   Illustrative sections of the standard                                        ETSI Declaration     Filing date

ORA048       3G Licensing       EP 1741264                                    1              3GPP TS 29.060 V8.11.0 (Sections 3.1, 4.1; Figure 1)                                                       ISLD-201308-012      19/04/2005
                                                                                             3GPP TS 23.401 V8.8.0 (Sections 5.1, 5.1.1.1, 5.1.1.4; Figures 5.1.1.4-1, 5.1.1.5, 5.1.1.5-1,              ISLD-201308-013
                                                                                             5.1.1.6, 5.1.1.6-1, 5.1.1.7, 5.1.1.7-1, 5.1.1.8, 5.1.1.8-1, 5.1.2.1, 5.1.2.1-1, 5.1.2.2, 5.1.2.2-1,        ISLD-201308-014
                                                                                             5.1.2.3, 5.1.2.3-1, 5.1.2.4, 5.1.2.4-1, 5.1.2.5, 5.1.2.5-1)                                                ISLD-201308-015
                                                                                             3GPP TS 23.402 V8.8.0 (Sections 1, 4.2.2; Figures 4.2.2-2, 4.3.3.2, 4.3.3.3, 4.3.4, 5.1.2, 5.1.4.1,        ISLD-201308-016
                                                                                             5.1.4-1, 5.1.4.2, 5.1.4.2-1, 5.1.4.3, 5.1.4.3-1, 5.1.4.4, 5.1.4.4-1, 5.1.3.1, 5.1.3.1-1, 6.1.2, 6.1.2-1;   ISLD-201010-005
                                                                                             Annex A, A.1; Figures A.1-1, A.1-2, A.1-3, A2, A.2-1)                                                      ISLD-201010-006
                                                                                             3GPP TS 23.228 V8.9.0 (Sections 4.6.0, 4.6.1, 5.4.2a; Figure 5.5b, E0, E5)                                 ISLD-201010-007
                                                                                             3GPP TS 23.060 V8.7.0 (Sections 4, 5.3.2.4, 5.3.2.5, 5.5; Table 1, 5.6.2.1, 5.6.2.2; Figures 6a,           ISLD-201010-008
                                                                                             6b, 6c, 6d, 5.6.3, 5.6.3.1, 5.6.3.2, 7, 8, 9.2.1, 9.2.2.1, 63, 64)                                         ISLD-201010-009
                                                         CN ZL200580020466                                                                                                                                                   19/04/2005
                                                         DE (EP) 1741264                                                                                                                                                     19/04/2005
                                                         ES (EP) 1741264                                                                                                                                                     19/04/2005
                                                         FR (EP) 1741264                                                                                                                                                     19/04/2005
                                                         GB (EP) 1741264                                                                                                                                                     19/04/2005
                                                         IN 255363                                                                                                                                                           19/04/2005
                                                         IT (EP) 1741264                                                                                                                                                     19/04/2005
                                                         JP 4660539                                                                                                                                                          19/04/2005
                                                         US 7907618                                                                                                                                                          19/04/2005
ORA051       3G Licensing       EP 1614270                                    1              3GPP 23.401 V8.10.0 (Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1, 5.3.2.1; Figures 4.2.2-1, 5.3.2.1-1)             ISLD-201308-011      16/04/2004
                                                         CN ZL200480010345                                                                                                                                                   16/04/2004
                                                         CN ZL201210055880                                                                                                                                                   16/04/2004
                                                         DE (EP) 1614270                                                                                                                                                     16/04/2004
                                                         ES (EP) 1614270                                                                                                                                                     16/04/2004
                                                         FR (EP) 1614270                                                                                                                                                     16/04/2004
                                                         GB (EP) 1614270                                                                                                                                                     16/04/2004
                                                         IT (EP) 1614270                                                                                                                                                     16/04/2004
                                                         JP 4579905                                                                                                                                                          16/04/2004
                                                         NL (EP) 1614270                                                                                                                                                     16/04/2004
                                                         PL (EP) 1614270                                                                                                                                                     16/04/2004
                                                         TR (EP) 1614270                                                                                                                                                     16/04/2004
                                                         US 7839825                                                                                                                                                          16/04/2004
                                                         US 8130725                                                                                                                                                          16/04/2004
                                                         US 8406198                                                                                                                                                          16/04/2004
ORA052       3G Licensing       EP 1602215                                    1              3GPP TS 23.401 V8.10.0 (Section 4.2.2; Figure 4.2.2-3)                                                     ISLD-201109-013      10/03/2004
                                                                                             3GPP TS 23.060 V8.9.0 (Sections 9.2.2, 9.2.2.1, 9.2.3.2; Figures 63, 64, 71a, 71b)                         ISLD-201109-014
                                                                                             3GPP TS 24.008 V8.10.0 (Section 10.5.6.4; Figure 10.5.137; Table 10.5.155)                                 ISLD-201109-015
                                                                                             3GPP TS 29.061 V8.7.0 (Sections 11.2.1.4; Figures 11, 11c, 11d)                                            ISLD-201109-016
                                                                                             3GPP TS 23.228 V8.12.0 (Sections 3.1, I.1, I.2, I.3, I.3.1, I.3.1.2; Figures I.1, I.3)                     ISLD-201109-017
                                                                                             IETF RFC 3344 (Sections 1.5, 1.7 and 3)                                                                    ISLD-201308-007
                                                                                                                                                                                                        ISLD-201308-008
                                                                                                                                                                                                        ISLD-201308-009
                                                                                                                                                                                                        ISLD-201308-010
                                                         CN ZL200480006637                                                                                                                                                   10/03/2004
                                                         DE (EP) 1602215                                                                                                                                                     10/03/2004
                                                         FR (EP) 1602215                                                                                                                                                     10/03/2004
                                                         GB (EP) 1602215                                                                                                                                                     10/03/2004
                                                         IN 227148                                                                                                                                                           10/03/2004
                                                         JP 5248586                                                                                                                                                          10/03/2004
                                                         KR XX-XXXXXXX                                                                                                                                                       10/03/2004



Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                               14

                                                                                                PAGE 77
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.129 Page 16 of 18
                                                                                                                                                                                                                         12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members        Claim(s)                                 Illustrative sections of the standard                                 ETSI Declaration     Filing date
                                                         US 7640017                                                                                                                                                  10/03/2004
                                                         US 8023946                                                                                                                                                  10/03/2004
ORA056       3G Licensing       EP 1636961                                     1              3GPP TS 23.060 V8.13.0 (Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2,   ISLD-201308-029      17/05/2004
                                                                                              15.3.0, 15.3.1; Figures 2a, 71c, 71a, 71b)                                                        ISLD-201308-030
                                                                                              3GPP TS 23.401 V8.14.0 (Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1,   ISLD-201308-031
                                                                                              4.4.3.3, 4.7.1, 4.7.2.1, 4.7.2.2, 5.4.3; Figures 4.2.1-1, 4.2.1-2, 4.7.2.2-1, 5.4.3-1)
                                                                                              3GPP TS 23.402 V8.9.0 (Section 4.3.3.3)
                                                                                              IETF RFC 5213 (Sections 2.2, 3, 5.3.1, 6.10.5, 8.1)
                                                                                              IETF RFC 3775 (Abstract; Section 11.7.2)

                                                         CH (EP) 1636961                                                                                                                                             17/05/2004
                                                         CN ZL200480016891.4                                                                                                                                         17/05/2004
                                                         DE (EP) 1636961                                                                                                                                             17/05/2004
                                                         ES (EP) 1636961                                                                                                                                             17/05/2004
                                                         FR (EP) 1636961                                                                                                                                             17/05/2004
                                                         GB (EP) 1636961                                                                                                                                             17/05/2004
                                                         IN 228935                                                                                                                                                   17/05/2004
                                                         IT (EP) 1636961                                                                                                                                             17/05/2004
                                                         JP 4511529                                                                                                                                                  17/05/2004
                                                         SE (EP) 1636961                                                                                                                                             17/05/2004
                                                         US 7860037                                                                                                                                                  17/05/2004
ORA057       3G Licensing       EP 1561316                                     1              3GPP TS 23.207 V6.6.0 (Sections 5.1.2, 5.1.2.1, 5.2, 5.2.1)                                       ISLD-201607-002      07/11/2003
                                                                                              3GPP TS 23.228 V6.16.0 (Sections 4, 4.0, 5.4.7, 5.4.7.0, 5.4.7.1, 5.4.7.6; Annex E, E.0, E.1,
                                                                                              E.1, E.1.0, E.1.1.1, E.2.3, E.2.3.0)
                                                                                              IETF RFC 3775 (Abstract, 2, 3.2, 4, 4.1, 6, 6.1, 6.3, 6.4, 8, 8.2, 9.3.2)
                                                                                              IETF RFC 6275 (Abstract, 2, 3.2, 4, 4.1, 6, 6.1, 6.3, 6.4, 8, 8.2, 9.3.2)
                                                         CN ZL200380103043.2                                                                                                                                         07/11/2003
                                                         DE (EP) 1561316                                                                                                                                             07/11/2003
                                                         ES (EP) 1561316                                                                                                                                             07/11/2003
                                                         FR (EP) 1561316                                                                                                                                             07/11/2003
                                                         GB (EP) 1561316                                                                                                                                             07/11/2003
                                                         IT (EP) 1561316                                                                                                                                             07/11/2003
                                                         JP 4690045                                                                                                                                                  07/11/2003
                                                         US 7554949                                                                                                                                                  07/11/2003
ORA058       3G Licensing       EP 1838044                                     20             3GPP TS 23.234 V8.0.0 (Sections 1, 5.13.3, )                                                      ISLD-201308-032      24/03/2006
                                                                                              3GPP TS 23.327 V8.4.0 (Sections 5.3.1, 6.3.1; Figures 6.3.1-1)                                    ISLD-201308-033
                                                                                              IETF RFC 2474 (Section 3)                                                                         ISLD-201308-034
                                                         CN ZL200780010663                                                                                                                                           16/02/2007
                                                         DE (EP) 1838044                                                                                                                                             24/03/2006
                                                         ES (EP) 1838044                                                                                                                                             24/03/2006
                                                         FR (EP) 1838044                                                                                                                                             24/03/2006
                                                         GB (EP) 1838044                                                                                                                                             24/03/2006
                                                         IT (EP) 1838044                                                                                                                                             24/03/2006
                                                         JP 5806948                                                                                                                                                  16/02/2007
                                                         JP 6063998                                                                                                                                                  16/02/2007
                                                         US 9413681                                                                                                                                                  16/02/2007




Subject to US FRE 408 (or equivalent local regulation)                                        COMPLAINT - EX. 3                                                                                                                      15

                                                                                                 PAGE 78
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.130 Page 17 of 18
                                                                                                                                                                                                                          12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                 Illustrative sections of the standard                                   ETSI Declaration     Filing date

ORA059       3G Licensing       US 8184646                                    18             3GPP TS 23.060 V8.15.0 (Sections 4, 5.1, 5.2, 5.2.1, 5.3.0, 5.3.1, 5.3.1.1, 5.3.2, 5.3.3.1, 5.6.2.2; ISLD-201211-019     19/03/2007
                                                                                             Figure 6a, 9.2.2.1, 63, 64)                                                                          ISLD-201211-020
                                                                                             3GPP TS 23.107 V8.2.0 (Sections 6.4.3.1, 6.4.3.2)                                                    ISLD-201211-021
                                                                                             3GPP TS 24.008 V8.16.0 (Section 9.5.1; Tables 9.5.1, 10.5.6.5 10.5.156; Figure 10.5.138)

                                                         CN ZL200780010562                                                                                                                                            19/03/2007
                                                         IN 282457                                                                                                                                                    19/03/2007
                                                         JP 5740672                                                                                                                                                   19/03/2007
                                                         DE (EP) 1999907                                                                                                                                              19/03/2007
                                                         FR (EP) 1999907                                                                                                                                              19/03/2007
                                                         ES (EP) 1999907                                                                                                                                              19/03/2007
                                                         GB (EP) 1999907                                                                                                                                              19/03/2007
                                                         IT (EP) 1999907                                                                                                                                              19/03/2007
                                                         NL (EP) 1999907                                                                                                                                              19/03/2007
                                                         US 9166824                                                                                                                                                   19/03/2007
ORA060       3G Licensing       EP 1671501                                    1              3GPP TS 23.204 version 8.5.0 (Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1, 6.4)   ISLD-201109-011      07/10/2004
                                                                                                                                                                                                 ISLD-201109-012
                                                                                                                                                                                                 ISLD-201308-035
                                                                                                                                                                                                 ISLD-201308-036
                                                         CN ZL200480029734                                                                                                                                            07/10/2004
                                                         DE (EP) 1671501                                                                                                                                              07/10/2004
                                                         ES (EP) 1671501                                                                                                                                              07/10/2004
                                                         FR (EP) 1671501                                                                                                                                              07/10/2004
                                                         GB (EP) 1671501                                                                                                                                              07/10/2004
                                                         IN 250080                                                                                                                                                    07/10/2004
                                                         IT (EP) 1671501                                                                                                                                              07/10/2004
                                                         JP 4702853                                                                                                                                                   07/10/2004
                                                         US 8364180                                                                                                                                                   07/10/2004
                                                         US 8526983                                                                                                                                                   07/10/2004
ORA063       3G Licensing       EP 0562890                                    1, 5           3GPP TS 100 922 V8.0.0 (Sections 1, 6.2)                                                            ISLD-200402-003      29/03/1993
                                                                                             3GPP TS 101 622 V6.0.1 (Sections 4.3, 5, 5.2)
                                                                                             3GPP TS 122 038 V3.4.0 (Sections 9.1)
                                                                                             3GPP TS 100 977 V8.13.0 (Annex E, Annex I)
                                                                                             3GPP TS 101 267 V8.17.0 (Sections 3.2, 7, 7.1, 7.1.1, 7.1.2)
                                                                                             3GPP TS 122.003 V6.0.0 (Annex A.1.3.4, A.1.3.4.2)
                                                                                             3GPP TS 123.040 V3.9.0 (Sections 3.1, 3.2.3, 9.2.3, 9.2.3.9, 9.2.3.22, 9.2.3.24, 9.2.3.24.10,
                                                                                             9.2.3.24.10.1, 9.2.3.24.10.1.1; Figure 1)
                                                         AT (EP) 0562890                                                                                                                                              29/03/1993
                                                         BE (EP) 0562890                                                                                                                                              29/03/1993
                                                         ES (EP) 0562890                                                                                                                                              29/03/1993
                                                         GB (EP) 0562890                                                                                                                                              29/03/1993
                                                         HK 1005009                                                                                                                                                   29/03/1993
                                                         IE (EP) 0562890                                                                                                                                              29/03/1993
                                                         IT (EP) 0562890                                                                                                                                              29/03/1993
                                                         LU (EP) 0562890                                                                                                                                              29/03/1993
                                                         NL (EP) 0562890                                                                                                                                              29/03/1993




Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                        16

                                                                                                PAGE 79
                                  Case 3:20-cv-00494-JLS-NLS Document 1-4 Filed 03/16/20 PageID.131 Page 18 of 18
                                                                                                                                                                                                                     12/02/2018



  Family       Patent Owner        Exemplary Patent          Family Members       Claim(s)                                 Illustrative sections of the standard                              ETSI Declaration     Filing date

ORA064       3G Licensing       EP 0960542                                    1              3GPP TS 131 101 V7.0.1 (Sections 1)                                                            ISLD-201011-001      19/01/1998
                                                                                             3GPP TS 131 102 V7.13.0 (Sections 1, 5.1.1.1)                                                  ISLD-201011-002
                                                                                             3GPP TS 121 111 V7.1.0 (Sections 6.1)                                                          ISLD-201011-003
                                                                                             3GPP TS 102 221 V7.4.0 (Sections 4.2, 8.1, 8.2.2, 8.4.1, 8.4.3, 11.1.3.1, 11.1.3.2, 11.1.5.1   ISLD-201011-004
                                                                                             11.1.5.2; Figures 8.1, 8.2)
                                                         AU 729163                                                                                                                                               19/01/1998
                                                         CA 2280150                                                                                                                                              19/01/1998
                                                         CN ZL98802464.0                                                                                                                                         19/01/1998
                                                         DE (EP) 0960542                                                                                                                                         19/01/1998
                                                         ES (EP) 0960542                                                                                                                                         19/01/1998
                                                         FR (EP) 0960542                                                                                                                                         19/01/1998
                                                         GB (EP) 0960542                                                                                                                                         19/01/1998
                                                         GB 2322045                                                                                                                                              11/02/1997
                                                         IT (EP) 0960542                                                                                                                                         19/01/1998
                                                         JP 4357596                                                                                                                                              19/01/1998
                                                         US 6856818                                                                                                                                              19/01/1998
ORA065       3G Licensing       EP 1921855                                    1              3GPP TS 23.228 V8.12.0 (Sections 4.0, 4.16.1, 4.16.2, 5.4.4, 5.10.3, 5.10.3.0; Figure E.2;     ISLD-201308-029      16/10/2001
                                                                                             Annex E, E.2.1a, E.2.1a.1, E.2.1a.2, E.2.4, E.2.4.0, E.2.4.1, )                                ISLD-201308-030
                                                                                             3GPP TS 23.060 V8.9.0 (Sections 5.1, 5.4.6, 5.3.8, 9.2.3.3; Figure 1, 72b)                     ISLD-201308-031
                                                                                             3GPP TS 23.401 V 8.17.0 (Section 4.7, 4.7.1, 4.7.2.2, Figure 4.7.2.2-1)                        ISLD-201607-002
                                                         US 7102663                                                                                                                                              16/10/2001
                                                         CN 100466718                                                                                                                                            16/10/2001
                                                         CN ZL01818343.3                                                                                                                                         16/10/2001
                                                         DE (EP) 1921855                                                                                                                                         16/10/2001
                                                         ES (EP) 1921855                                                                                                                                         16/10/2001
                                                         FR (EP) 1921855                                                                                                                                         16/10/2001
                                                         GB (EP) 1921855                                                                                                                                         16/10/2001
                                                         IE (EP) 1921855                                                                                                                                         16/10/2001
                                                         IT (EP) 1921855                                                                                                                                         16/10/2001
                                                         NL (EP) 1921855                                                                                                                                         16/10/2001
                                                         TR (EP) 1921855                                                                                                                                         16/10/2001
                                                         US 7995091                                                                                                                                              16/10/2001




Subject to US FRE 408 (or equivalent local regulation)                                       COMPLAINT - EX. 3                                                                                                                   17

                                                                                                PAGE 80
